The State insists we were in error in holding that appellant had brought himself within the rule requiring a new trial for newly discovered evidence. Where the record shows a witness present at the trial whose evidence is claimed to be newly discovered it is the exception rather than the rule that such contention will be sustained, but that such exception is well recognized will be found from an examination of the cases cited under the third paragraph of Section 204, page 130, Branch's Annotated Penal Code.
The State had proved by the injured party, Tom Daniels, that he was unarmed at the time appellant struck him with the axe. Appellant asserted to the contrary and claimed that Daniels had a pistol presented at him at the time the assault occurred. This was a pivotal issue in so far as appellant's right of self-defense was concerned. Sarah Daniels had been summoned as a witness for the State. The affidavits of appellant's counsel show they conversed with the witness who persistently denied that she knew any facts relative to the assault, claiming that she was in the house at the time it occurred, which latter statement appears to be true. Being misled by the concealment from them of the facts which the witness did know counsel for appellant did not call her as a witness. We may assume from the record that counsel representing the State fared no better in eliciting information from the witness than did counsel for appellant, or, if so, that the information obtained was not to the interest of the State, because it also refrained from placing her upon the witness stand. After the trial, through a conversation with her employer, and from information conveyed by him to appellant's counsel, they for the first time learned that this witness claimed that the injured party had taken his pistol from her possession when she was attempting to hide it in the automobile at a time only a few minutes before the difficulty occurred. She purposely concealed this knowledge from the attorneys representing appellant, and we are unable to conceive how they or appellant could have used any more diligence than the affidavits attached to the motion for new trial show they did use in an endeavor to ascertain what facts this witness knew. The truth of the facts asserted in her affidavit and those of appellant and his counsel was not controverted by the State. *Page 638 
They urged in the court below, and now urge in this court, that if Sarah Daniels did testify upon another trial as indicated in her affidavit that the evidence is only cumulative, corroborative and impeaching in its character and would not likely change the result. With this contention we have been unable to agree. One witness who was not close enough to the scene of the difficulty to see what was transpiring claims to have heard somebody say "Don't come on me with that pistol;" still another witness testified that appellant remarked immediately upon entering the house after he had struck the injured party with the axe that "If you don't believe he had a pistol go look in the yard." The State showed by an eye-witness other than the injured party that the latter was unarmed at the time of the assault. If appellant is able to show upon another trial that Tom Daniels was seeking his pistol and obtained possession of it just a few minutes before the difficulty occurred the jury is entitled to know that fact to aid them in determining whether or not in truth Tom Daniels was armed with a pistol as claimed by appellant at the time of the difficulty.
The motion for rehearing is overruled.
Overruled.